Citation Nr: 9923998	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-10 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of an 
apportionment of VA disability compensation benefits in the 
amount of $825.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from May 1987 to July 1992, 
and 4 years, 7 months, and 19 days of additional prior active 
service.  The appellant is the veteran's ex-wife.  This 
appeal arises from a June 1996 decision of the Committee on 
Waivers and Compromises at the Debt Management Center in St. 
Paul, Minnesota, which denied the appellant's request for 
waiver of recovery of an overpayment of an apportionment of 
VA disability compensation benefits in the amount of $825, on 
the basis that the request was not received in a timely 
manner.  Thereafter, the case was transferred to the 
Providence, Rhode Island Regional Office (RO), which is 
currently handling the present appeal.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

This case involves whether the appellant submitted a timely 
request for waiver of recovery of an overpayment of an 
apportionment of VA disability compensation benefits.  The 
record shows that by letter in October 1995 the RO notified 
the appellant that her award was terminated, effective May 1, 
1995, and that the action had created an overpayment.  
Although the Committee on Waivers indicated in its June 1996 
decision that the first "demand letter" was issued on 
October 14, 1995, there is no notice of overpayment of an 
apportionment of disability compensation of record, and the 
date of issuance of the same is unknown.  Also, the record 
does not show that the appellant was ever notified of her 
rights to request a waiver of recovery of the debt.  It may 
be that the VA's Debt Management Center in St. Paul, 
Minnesota, issued the notice of indebtedness and of the 
rights to request a waiver in October 1995, but it does not 
appear that the VA in St. Paul, Minnesota or the RO verified 
the issuance of that letter, if in fact it was issued.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact VA's Debt 
Management Center and request a copy of 
the notice of overpayment of an 
apportionment of disability compensation 
benefits for the overpayment period in 
question issued to the appellant, or in 
the alternative provide documentation of 
what form letter(s) was/were sent to the 
appellant and the dates thereof.  In 
addition, any correspondence received at 
the Debt Management Center should be 
forwarded to the RO and all documentation 
obtained must be associated with the 
claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the appellant's claim.  If the decision 
remains adverse to the appellant, the RO 
should provide her with a supplemental 
statement of the case and the applicable 
time to respond thereto.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



